Exhibit 99-1 press release Sierra Health Services, Inc.® 2724 North Tenaya Way Las Vegas, Nevada 89128 (702) 242-7000 FOR IMMEDIATE RELEASE CONTACTS: Peter O’Neill Marc Briggs VP, Public & Investor Relations SVP, Chief Financial Officer (702) 242-7156 (702) 242-7112 poneill@sierrahealth.com mbriggs@sierrahealth.com SIERRA REPORTS 3RD QUARTER 2007 EARNINGS OF $0.59 PER DILUTED SHARE LAS VEGAS, November 5, 2007– Sierra Health Services, Inc. (NYSE:SIE) reported today that net income for the quarter ended September 30, 2007 was $34.6 million or $0.59 per diluted share, compared with $34.9 million or $0.56 per diluted share for the same period in 2006, an earnings per share increase of 5.4%. The quarter includes a charge for an increase to the estimated loss on the Company’s Medicare Prescription Drug (PDP) enhanced product of $3.6 million or $0.04 per share. Revenues for the quarter were $468.9 million, a 9.1% increase over the $430.0 million for the same period in 2006. Medical premium revenues were $445.7 million, an increase of 9.9% over the $405.6 million for the same period in 2006. Medical premium revenues for the current quarter include $36.9 million for Sierra’s basic PDP product, compared to $43.3 million in 2006. Medical premium revenues for the quarter also include $19.2 million for the Company’s enhanced PDP product, which was not offered in 2006. Revenues from professional fees for the quarter were $13.5 million, compared to $13.3 million for the same period in 2006. Investment and other revenues for the quarter were $9.8 million, a decrease of 11.9% from the $11.1 million for the same period in 2006. Excluding the impact of both PDP products, Sierra’s medical care ratio for the quarter was 78.6%, an increase of 130 basis points from the third quarter of 2006 and 310 basis points sequentially. The increase in the medical care ratio for the quarter was primarily related to higher bed days for Sierra’s Medicare HMO product and unfavorable reserve development from 2006. Sierra’s medical claims payable balance was $191.1 million at September 30, 2007, compared to $191.8 million at June 30, 2007. Days in claims payable, which is the medical claims payable balance divided by the average medical expenses per day for the period, were 47 days for the third quarter of 2007, compared to 45 days for the third quarter of 2006 and 48 days sequentially. Excluding both PDP products, days in claims payable were 48 days for the third quarter of 2007 and 2006 and 49 days sequentially. Sierra Reports 3rd Quarter 2007 p.2/2/2/2/2 Sierra now believes that the losses for the Enhanced Plan will be $58.9 million for the year. The Company recorded an additional $3.6 million in premium deficiency reserves during the quarter ended September 30, 2007. The increase in reserves was due to higher than projected utilization during the third quarter of 2007 and lower than projected risk share from CMS, resulting in a $9.4 million increase in projected medical expense. This increase was partially offset by a $5.8 million decrease in projected general and administrative expenses, due primarily to better than expected collections of the members’ portion of the premiums. At September 30, 2007, the remaining premium deficiency reserve balance for the Enhanced Plan was $22.1 million. For the quarter, general and administrative expenses, as a percentage of premium revenue, decreased 310 basis points to 9.5% from 12.6% for the same period in 2006. The general and administrative expenses for the quarter include a favorable adjustment totaling $8.3 million related to the enhanced PDP product, whichcontains the $5.8 million discussed above. This favorable adjustment was partially offset by $3.2 million in merger related expenses. Cash flow from operations for the nine months ended September 30, 2007 was $51.2 million, compared to $93.9 million for the first nine months of 2006. Cash flow from operations was a negative $58.4 million for the quarter, compared to a negative $46.2 million for the same period in 2006. Cash flow from operations, adjusted for the timing of monthly payments from the Centers for Medicare and Medicaid Services (CMS), was $39.4 million for the quarter compared to $34.4 million for the same period in 2006. Sierra received two months of payments from CMS during the quarter for both years, as the July CMS payments were received at the end of June. Sierra believes that reflecting three months of CMS payments provides a more useful measure of cash provided by operations during the three month period. For the quarter, when adjusted for the timing of payments from CMS, Sierra’s basic and enhanced PDP products had negative cash flow of $4.6 million and $16.8 million respectively. No share repurchases were made during the quarter. The Company has halted its share repurchase program pending its merger with UnitedHealth Group, which is expected to close by the end of the year. In the third quarter of 2007, Sierra’s core commercial membership grew by 1.8% or 5,700 lives. For the first nine months of the year, commercial membership grew 2.3% or 7,300 lives. For the quarter, Medicare Advantage membership grew by 300 lives or 0.5%. For the first nine months of the year, Medicare Advantage membership grew by 1,600 lives or 2.7%. Medicare Advantage HMO membership remained flat, while new PPO and Private Fee-for-Service lives grew by 1,600. “While presented with some challenges earlier in the year, Sierra’s performance to date indicates our ability to stay the course through a continued focus on our customers and core operations,” said Anthony M. Marlon, M.D., chairman and chief executive officer of Sierra. “While competition is increasing in the ever growing Las Vegas market, our affordable products continue to be popular.” Sierra now expects to earn between $1.82 and $1.84 per share for the year 2007. Sierra Reports 3rd Quarter 2007 p.3/3/3/3/3 Sierra will host a conference call with investors, analysts and the general public on Tuesday, November 6, 2007 at noon (Eastern Time). Interested parties can access the call by dialing 888-988-9162 (using the passcode: EARNINGS). Listeners may also access the conference call free over the Internet by visiting the investors’ page of Sierra’s website at www.sierrahealth.com. Sierra Health Services, Inc., based in Las Vegas, is a diversified healthcare services company that operates health maintenance organizations, indemnity insurers, preferred provider organizations, prescription drug plans and multi-specialty medical groups.Sierra’s subsidiaries serve over 870,000 people through health benefit plans for employers, government programs and individuals. On March 11, 2007, Sierra entered into an Agreement and Plan of Merger (Merger) with UnitedHealth Group Incorporated, a Minnesota corporation. The merger has received approvals from California, Arizona and Nevada and is awaiting clearance from the Department of Justice Antitrust Division under the Hart-Scott-Rodino Act. For more information, visit the Company’s website at www.sierrahealth.com. Statements in this news release that are not historical facts are forward-looking and based on management’s projections, assumptions and estimates; actual results may vary materially.Forward-looking statements are subject to certain risks and uncertainties, which include but are not limited to: 1) potential adverse changes in government regulations, contracts and programs, including the Medicare Advantage program, the Medicare Prescription Drug Plan and any potential reconciliation issues, Medicaid and legislative proposals to eliminate or reduce ERISA pre-emption of state laws that would increase potential managed care litigation exposure; 2) competitive forces that may affect pricing, enrollment, renewals and benefit levels; 3) unpredictable medical costs, malpractice exposure, reinsurance costs, changes in provider contracts and inflation; 4) impact of economic conditions; 5) changes in healthcare reserves; 6) the effects of the termination of the HCA contract; 7) the amount of actual proceeds to be realized from the note receivable related to the sale of the workers’ compensation insurance operation; and 8) receipt of certain regulatory approvals and the satisfaction or waiver of other conditions pertaining to the proposed merger with UnitedHealth Group. Further factors concerning financial risks and results may be found in documents filed with the Securities and Exchange Commission and which are incorporated herein by reference. Consequently, all of the forward-looking statements made in this press release are qualified by these cautionary statements, and there can be no assurance that the actual results or developments anticipated by Sierra will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, Sierra or its business or operations.Sierra assumes no obligation to update publicly any such forward-looking statements, whether as a result of new information, future events or otherwise. SIERRA HEALTH SERVICES, INC. AND SUBSIDIARIES Earnings Report (In thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Medical premiums $ 445,680 $ 405,618 $ 1,371,000 $ 1,220,726 Professional fees 13,483 13,300 42,519 39,097 Investment and other revenues 9,761 11,079 32,089 32,860 Total revenues 468,924 429,997 1,445,608 1,292,683 Medical expenses 375,075 323,694 1,172,597 981,758 Medical care ratio 81.7% 77.3% 83.0% 77.9% (Medical expenses/premiums and professional fees) General and administrative expenses 42,264 51,291 160,984 153,052 Operating income 51,585 55,012 112,027 157,873 Interest expense (584) (1,015) (3,576) (2,793) Other income (expense), net 279 14 1,773 (10) Income before income taxes 51,280 54,011 110,224 155,070 Provision for income taxes (16,654) (19,082) (37,477) (53,936) Net income $ 34,626 $ 34,929 $ 72,747 $ 101,134 Net income per common share $ 0.62 $ 0.62 $ 1.30 $ 1.78 Net income per common share assuming dilution $ 0.59 $ 0.56 $ 1.24 $ 1.61 Weighted average common shares outstanding 56,162 56,332 55,865 56,706 Weighted average common shares outstanding assuming dilution 59,041 62,656 58,980 63,247 PERIOD END MEMBERSHIP Number Of Members At September 30, HMO: 2007 2006 Commercial 282,400 273,600 Medicare 56,600 57,000 Medicaid 57,500 57,000 Commercial PPO and HSA 37,900 31,300 Medicare PPO and PFFS 3,500 1,700 Medicare Part D-Basic 152,400 183,300 Medicare Part D-Enhanced 45,500 ¾ Medicare supplement 12,500 13,700 Administrative services 228,500 221,100 Total membership 876,800 838,700 SIERRA HEALTH SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 53,160 $ 58,918 Investments 284,420 323,846 Accounts receivable 30,366 21,308 Current portion of deferred tax asset 33,584 29,861 Prepaid expenses and other current assets 129,475 110,020 Total current assets 531,005 543,953 Property and equipment, net 64,197 71,893 Restricted cash and investments 17,274 19,428 Goodwill 14,782 14,782 Deferred tax asset (less current portion) 28,762 18,656 Note receivable 47,000 47,000 Other assets 92,006 93,700 Total assets $ 795,026 $ 809,412 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued and other current liabilities $ 85,389 $ 99,314 Trade accounts payable 2,082 1,552 Accrued payroll and taxes 29,351 25,925 Medical claims payable 191,122 222,895 Premium deficiency reserve 22,081 1,076 Unearned premium revenue 52,207 52,075 Current portion of long-term debt 153 116 Total current liabilities 382,385 402,953 Long-term debt (less current portion) 20,535 118,734 Other liabilities 91,062 71,007 Total liabilities 493,982 592,694 Commitments and contingencies Stockholders’ equity: Common stock 368 354 Treasury stock (614,976) (600,539) Additional paid-in capital 469,645 436,643 Accumulated other comprehensive loss (7,408) (8,635) Retained earnings 453,415 388,895 Total stockholders’ equity 301,044 216,718 Total liabilities and stockholders’ equity $ 795,026 $ 809,412 SIERRA HEALTH SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 72,747 $ 101,134 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 11,615 12,327 Excess tax benefits from share-based payment arrangements (4,433) (11,445) Other adjustments 8,030 7,819 Other current assets (26,810) (53,303) Deferred tax assets (14,105) (2,986) Medical claims payable (31,773) 21,396 Other current liabilities 1,446 20,868 Unearned premium revenue 132 3,499 Premium deficiency 21,005 ¾ Changes in other assets and liabilities 13,307 (5,406) Net cash provided by operating activities 51,161 93,903 Cash flows from investing activities: Capital expenditures, net of dispositions (2,967) (13,183) Purchase of investments, net of proceeds 34,832 11,500 Net cash provided by (used for) investing activities 31,865 (1,683) Cash flows from financing activities: Payments on debt and capital leases (78,494) (82) Purchase of treasury stock (21,081) (127,780) Excess tax benefits from share-based payment arrangements 4,433 11,445 Exercise of stock in connection with stock plans 6,358 14,063 Net cash used for financing activities (88,784) (102,354) Net decrease in cash and cash equivalents (5,758) (10,134) Cash and cash equivalents at beginning of period 58,918 88,059 Cash and cash equivalents at end of period $ 53,160 $ 77,925 Reconciliation of Non-GAAP Financial Measures Medical Care Ratio In this press release, the Company presented its medical care ratio, excluding the effects of the Medicare Part D prescription drug program (PDP).This is a non-GAAP financial measure.The Company believes that reflecting the ratio excluding the effects of the PDP provides a more comparable measure of its medical care ratio from period to period and to its historical results.The following is a reconciliation to the most directly comparable GAAP financial measure: Three Months Ended September 30, 2007 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 389,588 $ 56,092 $ 445,680 Professional fees 13,483 ¾ 13,483 Total medical premiums and professional fees 403,071 56,092 459,163 Medical expenses 316,822 58,253 375,075 Medical care ratio (medical expenses/premiums and professional fees) 78.6 % 103.9 % 81.7 % Three Months Ended September 30, 2006 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 362,312 $ 43,306 $ 405,618 Professional fees 13,300 ¾ 13,300 Total medical premiums and professional fees 375,612 43,306 418,918 Medical expenses 290,329 33,365 323,694 Medical care ratio (medical expenses/premiums and professional fees) 77.3 % 77.0 % 77.3 % Nine Months Ended September 30, 2007 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 1,157,127 $ 213,873 $ 1,371,000 Professional fees 42,519 ¾ 42,519 Total medical premiums and professional fees 1,199,646 213,873 1,413,519 Medical expenses 927,135 245,462 1,172,597 Medical care ratio (medical expenses/premiums and professional fees) 77.3 % 114.8 % 83.0 % Nine Months Ended September 30, 2006 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 1,065,746 $ 154,980 $ 1,220,726 Professional fees 39,097 ¾ 39,097 Total medical premiums and professional fees 1,104,843 154,980 1,259,823 Medical expenses 846,260 135,498 981,758 Medical care ratio (medical expenses/premiums and professional fees) 76.6 % 87.4 % 77.9 % Days in Claims Payable In this press release, the Company presented days in claims payable, excluding the effects of the Medicare Part D prescription drug program (PDP).This is a non-GAAP financial measure.The Company believes that reflecting the days in claims payable excluding the effects of the PDP provides a more comparable measure of its days in claims payable to its historical results.The following is a reconciliation to the most directly comparable GAAP financial measure: Three Months Ended September 30, 2007 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical claims payable $ 165,939 $ 25,183 $ 191,122 Medical expenses $ 316,822 $ 58,253 $ 375,075 Days in quarter 92 92 92 Medical expenses per day $ 3,444 $ 633 $ 4,077 Days in claims payable 48 40 47 Three Months Ended September 30, 2006 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical claims payable $ 150,374 $ 6,889 $ 157,263 Medical expenses $ 290,329 $ 33,365 $ 323,694 Days in quarter 92 92 92 Medical expenses per day $ 3,156 $ 363 $ 3,518 Days in claims payable 48 19 45 Operating Cash Flow In this press release, the Company presented operating cash flow, adjusted for the timing of payments from the Centers for Medicare and Medicaid Services (CMS) for both 2007 and 2006.These are non-GAAP financial measures.The Company received two months of payments from CMS in the three months ended September 30, 2007 and 2006.The July CMS payments were received at the end of June in both years.The Company believes that reflecting three months of CMS payments provides a more useful measure of cash provided by operations during the three-month period.The following is a reconciliation to the most directly comparable GAAP financial measure: Three Months Ended September 30, 2007 2006 (In thousands) GAAP net cash provided by operating activities $ (58,355) $ (46,194) Add:July CMS payments received in June 97,712 80,616 Cash flow from operations adjusted for the timing of payments from CMS $ 39,357 $ 34,422
